Citation Nr: 1738539	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-01 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen the previously denied claim for anxiety neurosis (also claimed as alcohol dependence and cognitive disorder).

3.  Whether new and material evidence has been submitted to reopen a claim for a stomach condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active service from September 1958 to August 1960 and from October 1962 to June 1964.

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision dated in April 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran checked boxes 8c on his January 2012 substantive appeal (VA Form 9), indicating he wished to have a hearing before a Veterans Law Judge (VLJ) appearing at his local RO.  On the same day, he also filed a form "Appeal Hearing Options" stating that he wished to have a local hearing with a Regional Office Decision Review Officer (DRO).  

The Veteran appeared for his DRO hearing in April 2013.  Following actions taken as the result of this hearing, the Veteran's case was not certified to the Board until August 2016.  In March 2017, the RO received notice that the Veteran had been in prison from November 2016 to October 2016.

Given that the requests for hearings before the Board and the DRO were submitted the same day, the Board felt it was necessary to confirm that the Veteran still wished to appear before VLJ sitting at the RO.  The Veteran may have both a hearing with his local Decision Review Officer and a hearing before the Board.

Accordingly, The Veteran was asked to clarify his hearing wishes in a July 2017 letter from the Board.  The Veteran responded in the affirmative in August 2017, stating he wished to testify before a VLJ sitting at his local VA RO.

Consequently, a hearing before a VLJ sitting at the RO must be scheduled, and as scheduling of the hearing is done by the AOJ, a remand is required.  38 C.F.R. §§ 3.103(a) and (c), 20.700, 20.704 (2016). 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is directed.

Schedule the Veteran for a Travel Board hearing before a VLJ appearing at the RO at the earliest available opportunity.  The RO should confirm the correct address of record for both the Veteran and his representative or agent and then notify them of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016).  A copy of this notification should be associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




